Citation Nr: 1009437	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-30 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from September 1967 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.   
 

FINDING OF FACT

Throughout the rating period on appeal, the appellant's PTSD 
has been manifested by complaints of poor sleep, nightmares, 
anxiety, intrusive thoughts of war, anger, and irritability; 
objectively, the evidence of record indicates that the 
appellant has normal speech, no deficits in comprehension, 
intelligence, or judgment, with a Global Assessment of 
Functioning (GAF) score indicating moderate impairment upon 
VA examination.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Because the April 2007 rating decision granted the 
appellant's claim for service connection for PTSD, such claim 
is now substantiated.  His filing of a notice of disagreement 
as to the April 2007 determination does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
38 C.F.R. § 3.159(b)(3) (2009).  Rather, the appellant's 
appeal as to the initial rating assignment here triggers VA's 
statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the appellant of 
what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the PTSD at issue 
(38 C.F.R. § 4.130, DC 9411), and included a description of 
the rating formulas for all possible schedular ratings under 
this diagnostic code. The appellant was thus informed of what 
was needed not only to achieve the next- higher schedular 
rating, but also to obtain all schedular ratings above that 
assigned. Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

Nevertheless, prior to initial adjudication of the 
appellant's claim, a letter dated in September 2006 fully 
satisfied the duty to notify provisions, including notice of 
the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187; Dingess/Hartman at 490.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has 
identified relevant treatment records in the possession of 
Vet Center.  The RO requested those records in a November 
2009 letter.  Vet Center responded with a letter dated in 
November 2009, which summarized the appellant's treatment at 
the center, but did not include treatment records.  The RO 
notified the appellant of the November 2009 letter and the 
failure to obtain treatment records in the December 2009 
supplemental statement of the case.  The Board finds that the 
RO has made all reasonable attempts to obtain those records, 
and the evidence of record is sufficient to decide the 
appeal.  The appellant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant with appropriate VA 
examinations concerning PTSD in March 2007 and May 2009.  The 
appellant has not reported receiving any recent treatment 
specifically for this condition (other than at VA and Vet 
Center,  records of which are in the file), and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's service-connected 
disorder since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The March 2007 and May 2009 VA examination reports are 
thorough and supported by VA outpatient treatment records.  
The examinations in this case are adequate upon which to base 
a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II.  PTSD

Disability evaluations are determined by comparing an 
appellant's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the appellant.  Id. § 4.3.  An appeal from the initial 
assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The appellant was awarded service connection and granted a 30 
percent evaluation for PTSD effective August 17, 2006, by the 
April 2007 rating decision.  Throughout the rating period on 
appeal, the appellant is assigned a 30 percent evaluation for 
his service-connected PTSD pursuant to Diagnostic Code 9411.  
38 C.F.R. § 4.130.  A 30 percent rating is warranted where 
the evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

In order to achieve the next-higher 50 percent rating, the 
evidence must demonstrate occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

The appellant asserts that an initial evaluation in excess of 
30 percent is warranted for his service-connected PTSD.  The 
Board has reviewed the evidence of record and finds that it 
does not support an evaluation in excess of the 30 percent 
rating currently assigned.  

The evidence fails to reveal communication difficulties.  The 
March 2007 and May 2009 VA examination reports indicate the 
appellant's speech was within normal limits with regard to 
rate and rhythm.  A September 2006 VA treatment record 
indicated the appellant's speech had a regular rate, rhythm, 
and volume.  The appellant's speech was non-pressured with 
prosody intact and there was no evidence of aphasia or 
dysarthria.  

With regard to panic attacks, the March 2007 and May 2009 VA 
examination reports do not reflect a history of panic 
attacks.  The appellant's VA treatment records from August 
2006 to March 2007 and the November 2009 letter from Vet 
Center do not indicate the appellant reported having panic 
attacks.  

Regarding comprehension skills, there is no evidence of any 
difficulty in understanding complex commands.  Although the 
appellant reported in an October 2008 substantive appeal that 
his train of thought eludes him at times, the March 2007 and 
May 2009 VA examiners found the appellant's thought processes 
and associations were logical and tight with no loosening of 
associations or confusion noted.  With respect to the 
appellant's memory, the March 2007 VA examination report 
indicates the appellant was oriented in all spheres and his 
memory was grossly intact.  He did not report hallucinations 
and no delusional material was noted.  The appellant's 
insight and judgment were adequate.  The May 2009 VA examiner 
also found the appellant was oriented in all spheres and 
there was no evidence of delusions or hallucinations.  The 
appellant's insight and judgment were deemed to be fair or 
poor.  The VA examiner noted that there was no impairment in 
the appellant's thought processes or communication.  The 
September 2006 VA treatment record noted that the appellant's 
thought processes were logical, coherent, and goal-directed 
with no loosening of associations.  The appellant's insight 
and judgment were intact.  

Both the March 2007 and May 2009 VA examiners found that the 
appellant's PTSD symptoms did not preclude gainful 
employment.  The May 2009 VA examination report reflected 
that the appellant worked part-time at various positions, 
including working for the census bureau for six weeks.  The 
appellant reported that he enjoyed going door-to-door 
verifying residence for the census bureau, stating that he 
liked to stay busy.  The March 2007 VA examination report 
indicated the appellant worked part time in a produce market.  
He had been working there for about two years and said he had 
never been written up.  The November 2009 letter from Vet 
Center noted that the appellant worked as a car detailer, and 
was able to keep his job only because he was able to work 
without supervision.  The appellant reported isolating as a 
way to avoid conflict.  The November 2009 letter supports the 
March 2007 and May 2009 VA examiner's conclusion that the 
appellant's PTSD symptoms do not preclude employment.  
Although the November 2009 letter indicates the appellant 
preferred working without supervision, the May 2009 VA 
examination report indicated he worked going door-to-door for 
the census bureau, which would have involved significant 
interaction with people.  

The May 2009 VA examiner noted that the appellant's PTSD 
symptoms did not appear to have a significant impact on his 
social functioning.  In the October 2008 substantive appeal, 
the appellant stated that he had a lot of mood changes and 
did not want to be around people as much as he would have 
liked.  He reported that his family and friends did not want 
to associate with him regularly.  He stated that he did not 
go to shopping malls or large stores at all.  However, the 
May 2009 VA examination report reflects that the appellant 
would go to large stores for brief periods of time.  The May 
2009 VA examiner noted that the appellant did not like to be 
around large crowds of people due to a continued startle 
response.  Although the appellant described social withdrawal 
and isolation during the VA examination, the appellant also 
described activities in which he was involved.  The May 2009 
VA examination report reflects that the appellant reported 
enjoying gardening, helping his brother at his service 
station, watching sports, working in his lawn, playing with 
his dog, and participating in church activities, including a 
recent church picnic.  The May 2009 VA examination indicates 
that the appellant reported having a girlfriend, who he had 
been with for two years.  The March 2007 VA examination 
report reflects that the appellant felt somewhat close to his 
girlfriend.  He also noted that he had been divorced three 
times.  The November 2009 letter from Vet Center indicated 
that the appellant believed his irritability and anger 
issues, which he attributed to his service in Vietnam, caused 
his three divorces.  However, the appellant did not discuss 
the divorces in his VA examinations.  

The appellant does have mild to moderate PTSD symptoms.  In 
the October 2008 substantive appeal, the appellant reported 
having nightmares and feeling more anxiety and irritability 
daily.  The appellant reported having intrusive thoughts 
about the war and sleeping less at night.  The November 2009 
letter from Vet Center, also indicated that the appellant 
continued to suffer with issues of irritability and anger.  
The letter noted that the appellant shared issues with sleep 
disturbances, increased anxiety, and startle responses.  The 
May 2009 VA examination report indicated that the appellant 
reported having nightmares approximately three to five times 
a week.  However, the appellant did not note any combat-
related nightmares.  When questioned regarding intrusive 
thoughts, the May 2009 VA examiner reported that the 
appellant's thoughts concerned the way the government takes 
his money from him.  The VA examiner noted that the 
appellant's complaints frequently returned to his irritation 
over the government and his finances.  

As discussed above, the overall weight of the evidence fails 
to reveal a disability picture more nearly approximated by 
the next-higher 50 percent evaluation for PTSD under 
Diagnostic Code 9411, at any time during the rating period on 
appeal.  The appellant had a GAF (Global Assessment of 
Functioning) score of 56 assigned upon VA examination in May 
2009.  The appellant was assigned a GAF score of 53 upon VA 
examination in March 2007.  VA treatment records reflect that 
the appellant had GAF scores of 51 in September 2006, 41 in 
August 2006, and 51 in August 2006.  

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates the examinee has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  A GAF score of 31 to 40 reflects some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See also QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).  

The Board finds that the above reported GAF scores support no 
more than the currently assigned 30 percent evaluation.  The 
March 2007 and May 2009 VA examination GAF scores were based 
solely on the appellant's PTSD.  Although the August 2006 VA 
treatment record indicates the appellant had a score of 41, 
it is not clear whether the GAF scores in the VA treatment 
records were based solely on PTSD symptoms.  Although a score 
of 41 reflects serious symptoms of PTSD, the majority of the 
appellant's GAF scores, including the most recent scores from 
the March 2007 and May 2009 VA examinations, 56 and 53, 
reflect moderate PTSD symptoms.  Therefore, the appellant's 
GAF scores are more consistent with the criteria required for 
a rating of 30 percent than for 50 percent.  

Based on the foregoing, the Board concludes that the 
appellant's disability picture does not most nearly 
approximate the next-higher 50 percent rating under 
Diagnostic Code 9411.  The Board finds that the appellant's 
PTSD symptoms are already contemplated by the appellant's 30 
percent rating.  The record demonstrates that the appellant 
has occupational and social impairment consistent with 
occasional decrease in work efficiency and intermittent 
period of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment and mild memory loss, all of which 
are contemplated by the 30 percent rating.  The appellant's 
GAF Scores are consistent with a rating of 30 percent.  The 
May 2009 and March 2007 VA examiners found the appellant's 
PTSD symptoms were mild to moderate, and did not preclude 
employment.  Although the November 2009 letter from Vet 
Center noted that the appellant had kept his job as a car 
detailer because he was able to work without supervision and 
that isolating was a way to avoid conflict, the appellant 
reported enjoying working for the census bureau, which 
involved going door-to-door in the May 2009 VA examination 
report.  Additionally, the May 2009 VA examination report 
indicated that the appellant's PTSD symptoms did not impact 
his social functioning, and the appellant reported having 
several hobbies, such as gardening and participating in 
church activities.  Further, the appellant's speech was 
normal, and he did not have comprehension or memory problems, 
or panic attacks.  Therefore, the Board finds the appellant's 
PTSD symptoms do not more closely approximate the criteria 
for a 50 percent rating, which requires occupational and 
social impairment with reduced reliability and productivity.  

The Board finds that the evidence of record regarding the 
increased rating claim does not show distinct time periods 
exhibiting symptoms warranting staged evaluations.  
Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 509-10.  
The May 2009 VA examiner noted that the appellant's 
functioning appeared to be fairly similar to his functioning 
at his March 2007 VA examination.

Finally, the Board has also considered whether a referral for 
an extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the appellant's PTSD is not 
inadequate.  The appellant has not reported significant 
treatment, hospitalization or symptoms unaccounted for by the 
ratings schedule.  The appellant has been consistently 
employed and there is no evidence PTSD has interfered with 
his employment more than contemplated by the 30 percent 
rating, which provides for an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  As a result, it does not appear that the 
appellant has an "exceptional or unusual" disability 
status.  He does not have any symptoms from his service-
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  Therefore, the 
available schedular evaluations for that service-connected 
disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  
Further inquiry into extraschedular consideration is moot.  
See Thun, supra.  As such, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for an initial evaluation in excess of 30 percent. 
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


